DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-60 are pending.

Election/Restrictions
Restriction was required in the Office Action mailed 2/24/22. Applicants' election without traverse of Group II, claims 3-13, as drawn to a method of treating a lung disorder by administering a composition comprising a polypeptide that modulates activity or expression of EMP2, in the reply filed on 8/24/22 is acknowledged. As set forth in the restriction requirement, claims 1, 2, 16-33 and 60 are linking claims linking Groups I-III, and as such are examined together with the elected group. Claims 14, 15 and 34-59 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The elections of (1) inhalation as the species of route of administration, (2) acute respiratory distress syndrome as the species of lung disorder, and (3) KS83 as the species of antibody, are also acknowledged. Claim(s) 7, 17, 23-28 and 30-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of antibody (claim 7), route of administration (claim 17) or lung disorder (claims 23-28 and 30-33), there being no allowable generic or linking claim.
Claims 1-6, 8-13, 16, 18-22, 29 and 60 are under consideration, as they read upon the elected species.

Specification
The disclosure is objected to because of the following informalities:
The brief description of Figure 11 on page 11 refers to two colors, blue and yellow, shows in the drawing, but only black and white drawings have been submitted by Applicants. As such, the references to the colors should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a), written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-12, 16, 18-22, 29 and 60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112(a), it is necessary to understand what Applicants are claiming and what Applicants have possession of.
The instant claims are directed to a method of using an agent that modulates the activity and/or expression of the protein EMP2 (epithelial membrane protein 2) for treatment of a lung disorder. The elected invention under consideration is directed to use of an agent that is polypeptide, which is recited in dependent claim 3 in the alternative. While the claims are directed to methods of use of a product rather than a product per se, per MPEP 2163.II.A.3(a) practicing a method of use requires a written description of the product to be used in the method; in this case, the polypeptide modulators to be administered.
The product used in the method of the elected invention is not limited structurally other than by being a "polypeptide", where the term "polypeptide" is defined by the specification as "to a chain of amino acids that contains at least two amino acids and may be used to mean peptides, oligopeptides, polypeptides or proteins" (page 18, lines 4-6). Furthermore, the term "modulator" is indicated by the specification to include agents that either "increase or decrease" activity and/or expression (page 17, line 18). Thus, the claims are genus claims because they encompass use of a genus of polypeptides having the required functionality; i.e., increasing or decreasing EMP2 activity and/or expression. However, a genus defined primarily by function, e.g., by inhibitory or stimulatory activity, is not sufficiently described because it is only defined by what it does, rather than what it is; i.e., the specific structure of the modulator. It is only a description of a useful result rather than a description of what achieves that result. Per MPEP 2124, "describing a composition by its function alone typically will not suffice to sufficiently describe the composition". Furthermore, in the instant case the specification does not establish a correlation between structure and function; i.e., that structure of the encompassed EMP2 modulators is predictable based on the disclosed function. 
Thus, in the instant case, written description of the genus of modulators of EMP to be used in the claimed method may be satisfied through sufficient description of a relevant number of species encompassed by the genus. However, in contrast to the scope of the genus of EMP2 modulators to be used in the claimed method, the instant specification provides only limited examples of such. The specification teaches that a polypeptide of the invention may be an anti-EMP2 antibody (page 18, starting at line 10), and the claims are limited to such in each of dependent claims 4-13. 
However, the term "anti-EMP2 antibody" is not limited to a single structure, but instead encompasses a subgenus of antibody structures. The EMP2 protein consists 172 amino acids, as shown in Figure 11 and presented in SEQ ID NO: 1, and the prior art recognizes that antibodies bind to epitopes of 5-7 amino acids (Benjamini et al, 1991. Immunology: A Short Course, 2nd edition, page 40 only); thus, even considering only continuous epitopes, the full-length EMP2 comprises a multitude of different regions of five amino acids that can serve as epitopes (e.g., residues 1-5, 2-6, 3-7, up to residues 168-172). While the general structure of an antibody was well-known in the prior art, it is the structure of the complementarity-determining regions (CDRs) that determines the specificity of a particular antibody, and said CDR structure is not predictable based on the epitope to which it binds. Thus, even knowing the structure (CDRs) of one antibody does not allow the skilled artisan to predict the structure of other antibodies that bind to the same epitope or to the other epitopes in the same protein. The relevant art, Ferrara et al (2015. mAbs. 7(1): 32-41) teaches that there is substantial variation in the structure of antibodies that bind to a single protein, on the order of hundreds of different sequences; specifically, see page 36: "The number of different HCDR3s selected against the test antigens ranges from 74 to 460 (Table 3), with the actual number of different antibodies likely to be significantly higher when different VL chains and additional VH mutations are taken into account” (pg 36). Thus, there are at least hundreds of different antibody structures that bind to the EMP2 protein of 172 amino acids, and the instant specification only points to five of such antibodies that were fully described by the prior art. The availability in the prior art of five examples is thus not sufficient to described the genus of anti-EMP2 antibody modulators to be used in the claimed method, because such are not representative of the full scope of what is encompassed. Per MPEP 2163, "A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.")
Furthermore, the decision of the Federal Circuit in Amgen v. Sanofi, 872 F.3d 1367 (Fed. Circ. 2017) held that a claim directed to an antibody requires written description of the antibody itself rather than being satisfied solely by a written description of the antigen to which it binds (the so-called "newly characterized antigen" test). Thus, a description of the target protein (e.g. EMP2) itself is not sufficient to provide a written description of the genus of antibodies binding to said target protein. 
Thus, the claims as directed to antibodies are genus claims because they encompass use of a genus of antibodies of differing structures having the required functionality, i.e., binding to EMP2 and modulating the activity and/or expression, and the structure of such antibodies are not predictable based on the knowledge of the sequence of EMP2 or the knowledge of the structure of any single anti-EMP2 antibody. As such, compliance with the written description requirement for the term "anti-EMP2 antibody" means that the specification must describe the genus of the antibodies structures that both bind to EMP2 and modulate its activity and expression. 
However, rather than describing the genus of antibodies that bind to EMP2 and modulate (inhibit and activate) its activity and/or expression, the instant specification only provides limited examples of anti-EMP2 antibodies that were known in the prior art, including KS83, PG101, KS49, KS41 and KS89, "all commercially available from Creative Biolabs", and ONCR-201, "developed by Paganini Biopharma" (page 27). KS83 is further described as "a neutralizing anti-EMP2 scFv" (page 27), and is demonstrated in Example 7 to produce "a statistically significant reduction in airspace neutrophils compared to the controls" (page 28) when administered to mouse model of lung inflammation induce by administration of LPS. The heavy and light chain amino acid sequences for the KS49, KS83, KS41 and KS89 are taught in the prior art; specifically, U.S. Patent Application Publication 20130344078, published 12/26/13, and KS49 and KS83 are demonstrated therein to inhibit activity of EMP2; e.g., at ¶ 318. The heavy and light chain sequences for PG-101 are also taught in the prior art; specifically, at ¶ 84-85 of WO 2017/096397, published 6/8/17. A review of the prior art did not indicate that the sequences of the ONCR-201 had been disclosed anywhere. While the availability in the prior art of the heavy and light chain sequences of the KS83, PG101, KS49, KS41 and KS89 antibodies is sufficient to provide a written description for the claimed method as practiced with each of these antibodies, it is not sufficient to provide a written description for the claimed method as practiced with the genus of anti-EMP2 antibodies that are modulators of EMP2 activity and/or expression, including both inhibitors and activators. The limited disclosure of the structure of five antibodies is not sufficient to describe the structure of a genus encompassing hundreds of different antibody structures. Furthermore, the specification fails to describe any anti-EMP2 antibodies that are inhibitors of EMP2 expression, or that are activators of EMP2 activity and/or expression, as required by the claims. 
With respect to the broader genus of polypeptide modulators of EMP2, such encompasses any amino acid sequence (i.e., of any length and any composition) that has the required function, which is both inhibition and activation of EMP2 activity and expression. However, the specification does not provide any examples of polypeptides other than the anti-EMP2 antibodies described above that are modulators of EMP2 activity and/or expression. Such antibodies are not representative of the genus of polypeptide modulators, as they do not describe the structure of any polypeptides that are not antibodies and that have the required modulatory functionality. 
With respect to the broader genus of modulators of EMP2 activity and/or expression, this is a genus defined only by function, i.e., inhibition and activation of EMP2. The genus broadly encompasses any type of structure, including polypeptides, peptides, antibodies, nucleic acids, small organic molecules, lipids, carbohydrates, inorganic molecules, and more, that has the requisite function. Other than the limited number of anti-EMP2 antibodies described the specification that are outlined above, the only other example of a specific structure of an EMP2 modulator provided by the specification are polynucleotide-based, and include small interfering RNAs (siRNAs) and antisense oligonucleotides, which are inhibitors of EMP2 expression (starting at page 27, line 23 of the specification). The description of a few species of inhibitors of EMP2 activity (i.e., several anti-EMP2 antibodies defined by sequence) and polynucleotide-based inhibitors of EMP2 expression, is not sufficient to describe the broad genus of structures encompassed by the modulators of EMP2 activity and/or expression as used in the specification and recited in the claims, because such are not representative of the full scope of what is encompassed.
With respect to claim 60, which is an independent claim reciting a "method to target a molecule to alveolar epithelial type 1 cells comprising co-administering the molecule with an agent that binds EMP2", this method lacks a written description for the genus of molecules that are agents that bind to EMP2, for the same reasons that claim 1 lacks a written description for the genus of agents that are modulators of EMP2 activity and/or expression; i.e., the specification only describes several structures (antibodies) that bind to EMP2, which does not correspond in scope to that which is claimed (a structure of any type that binds to EMP2).
MPEP 2163 provides guidance for complying with the written description requirement of 35 U.S.C. 112(a) that the “specification shall contain a written description of the invention…”; this requirement is separate and distinct from the enablement requirement (Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010)). Written description for a claimed genus may be satisfied through sufficient description of a relevant number of species. This is dependent on whether one of skill in the art would recognize necessary common attributes or features possessed by the members of the genus. Generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. Written description for a claimed genus can also be satisfied when relevant identifying characteristics are disclosed. Per MPEP 2163, “[d]etermine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function.” However, claiming by function does not necessarily satisfy the written description requirement. “[A] generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA," without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function. It does not specifically define any of the genes that fall within its definition. It does not define any structural features commonly possessed by members of the genus that distinguish them from others … A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. It is only a definition of a useful result rather than a definition of what achieves that result” (Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)). Also, “[w]hen a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)). “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69).
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (pg 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (pg 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed agents that modulate activity and/or expression of EMP2 to be used in the claimed method, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993). In Fiddes, claims directed to mammalian FGFs were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Therefore, only (1) a method of treating or preventing a lung disorder in a subject comprising administering to a subject in need thereof a composition comprising an agent that inhibits the activity of EMP2, wherein the agent is an anti-EMP2 antibody selected from the group PG101, KS83, KS49, KS41 and KS89, or (2) A method to target a molecule to alveolar epithelial type I cells comprising co-administering the molecule with an agent binds EMP2, wherein the agent is an anti-EMP2 antibody selected from the group PG101, KS83, KS49, KS41 and KS89, but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112(a). Applicants are reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (pg 1115).

Art of Note
	The following articles, patents, and published patent applications were found by the Examiner during the art search while not relied upon for a rejection are considered pertinent to the instant application:
Lin et al (2017, May 1, Am J Resp Crit Care Med, Abstract A5214, 1 page; cited on the 10/29/20). Lin teaches that EMP2 deficient mice "exhibited a substantial deficit in intra-alveolar neutrophil accumulation; this was associated with deficient pathogen clearance from the lungs following the bacterial challenges". This teaches away from using an inhibitor of EMP2 to treat bacterial challenges of the lungs (e.g., pneumonia), as the skilled artisan would expect such would result in deficient pathogen clearance. The instant specification instead provides further evidence of an opposite and unexpected results; specifically that "Surprisingly, Epm2-/- mice, however, exhibited increased survival during lung infection with K. pneumoniae compared to wild type counterparts" (Example 5, page 48); that Emp2 deletion in an animal model of acute lung injury and pulmonary fibrosis (i.e., chronic injury) "protects against multiple outcomes … including constitutional signs (weight loss), lung inflammation, lung injury, and lung fibrosis" (Example 6, pages 48-49); and that a neutralizing anti-EMP2 antibody, KS83, reduces "airspace neutrophilia" in an animal model of lung inflammation induced by LPS (Example 7, pages 49-50). 

Conclusion
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646